Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 1/13/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 20090026073) in view of Tepman (US 6641701).
As to claim 1, Harada discloses a magnetron assembly comprising:
A body extending along a central axis of the magnetron assembly (figure 19: showing magnet revolution means 9 extending along unlabeled central axis line);
A rotatable magnet assembly coupled to a bottom of the body and having a plurality of magnets rotated by the body (figure 19: magnets 1-3; central body 9 for first central rotation axis);
The plurality of magnets are configured to rotate about a magnet axis passing centrally through the plurality of magnets (figure 19; figure 14: showing rotation axes including central axis and individual ROAX1-3 centered on each magnet plate; figures 16-17: showing two embodiments with magnets 101 and 102 on each magnet plate).
Harada, while explicitly disclosing a target cooling system to be used within its assembly (paragraph 82), does not illustrate such a cooling system associated with the central body which rotates or give further details of its operation or structure.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a centrally fed coolant system, as disclosed by Tepman, in the apparatus of Harada, because this allows for effective cooling even in the central areas of the target and backing structure (Tepman at col 1 line 50 to col 2 line 16).
	As to claim 2, Tepman discloses the rotation assembly and associated magnets are coupled to the rotation mechanism via bearings (col 5 lines 49-60).

	As to claim 8, Harada discloses a substrate processing system comprising:
A chamber (figure 19: sputtering system apparatus);
A lid on top of the chamber (figure 19: unlabeled lid upon which drive motor 10 rests);
A target coupled to the lid (figure 19: target 8);
A substrate support within the chamber (figure 19: substrate holder 7);
Cooling system (paragraph 82: target cooling);
The magnetron assembly of claim 1 adjacent the target within a cavity (figure 19: showing location of magnets 1-3 in cavity behind target 8).

	

Harada, while explicitly disclosing a target cooling system to be used within its assembly (paragraph 82), does not illustrate such a cooling system or give further details of its operation or structure.  Harada is also silent as to a removable lid.
Tepman discloses a magnetron assembly including a central rotatable support along a central axis for supporting a magnetron assembly coupled to the bottom of the central support (figure 1: central support shaft 146 with magnetron 132 at the end of the shaft) and removable lid (figure 2: chamber lid [unlabeled] secured with screws/bolts [unlabeled] through to chamber walls 102)..  Tepman also discloses knowledge in the art of running a coolant feed through the central support to the target and backing structure (figure 2: coolant inlet 154 through shaft 146 to cavity 110) to effectively cool the central portion of the target and backing structure while rotation is occurring (col 1 line 50 to col 2 line 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a centrally fed coolant system, as disclosed by Tepman, in the apparatus of Harada, because this allows for effective cooling even in the central areas of the target and backing structure (Tepman at col 1 line 50 to col 2 line 16).


Tepman teach the coolant feed structure is configured to maintain the target assembly at a temperature less than about 200C because it would keep the target or magnetron within a designated processing temperature to prevent excess heat that would shorten the useful life of the magnetron and prevent mechanical features of the magnetron from wearing out prematurely (col 1 lines 50-65).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a the coolant feed structure configured to maintain the target assembly at a temperature less than about 200C, as taught by Tepman, because it would keep the target or magnetron within a designated processing temperature to prevent excess heat that would shorten the useful life of the magnetron and prevent mechanical features of the magnetron from wearing out prematurely (col 1 lines 50-65). 
	As to claim 13, Tepman discloses a target comprising Ti or W (col 3 lines 20-23).

Claims 3-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Tepman, as applied to claim 1 above, and further in view of Chang (US 8721847).

Chang discloses a magnetron assembly in which a magnet is rotated at multiple radii by multiple rotation axes (figure 2: magnets 48/50 with central axis rotation gear 124 and outer rotation gear 126) and provided a cooling system (col 3 lines 45-47).  Chang also discloses knowledge in the art of multiple position sensors to track and control the rotation (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use multiple position sensors, as disclosed by Chang, in the system of Harada in view of Tepman, because this allows for tracking and control of the rotation (Chang at abstract).
As to claim 4, Chang discloses indicating elements that can be scanned by the sensors (figure 5: reflectors 140/142 on rotation mechanisms to be sensed by sensors 166 and 174).
As to claim 7, Chang discloses a stopper opposite the magnets about the central axis (figure 3: reflector 140, optical element for sensing equivalent to a flag or stop).
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Tepman, as applied to claim 1 and 8 above, and further in view of Ding (US 20050133361).
As to claim 5, Harada and Tepman disclose rotatable magnetron assemblies, but are silent as to vertical movement of the assembly.
Ding discloses a magnetron assembly with central coolant feed (paragraph 46) and rotatable magnetron assembly (figure 4) in which the assembly is configured to move vertically 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include vertical movement in the assembly, as disclosed by Ding, in the system of Harada and Tepman, to control the magnetic field and compensate for erosion and power profiles (Ding at abstract).
As to claim 6, Ding discloses positions sensors (paragraph 52).
As to claim 9, Ding teaches a first motor for rotation and a second motor coupled to the body to vertically move the rotatable magnet assembly within the cavity (Fig. 4; paragraph 51).
As to claim 10, Ding teaches the second motor is configured to vertically move the rotatable magnet assembly so that a vertical distance between a first lowermost surface of the plurality of magnets  and a second lowermost surface of the target assembly remains substantially constant (paragraphs 65 and 68).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Tepman, as applied to claim 8 above, and further in view of Ritchie (US 20140246314 as cited on IDS). 
As to claim 12, Tepman teaches DC power and RF power provided to the target and chamber respectively (col lines 25-30), but is silent as to them both being coupled to the target.
Ritchie detaches a DC (183, [0056}) and an RF power source (182) coupled to the target assembly because it would provide additional energy during processing ([0056]). 
. 

Claims 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tepman in view of Harada and Ding.
As to claim 14, Harada discloses a magnetron assembly comprising:
A body extending along a central axis of the magnetron assembly (figure 19: showing magnet revolution means 9 extending along unlabeled central axis line);
A rotatable magnet assembly coupled to a bottom of the body and having a plurality of magnets rotated by the body (figure 19: magnets 1-3; central body 9 for first central rotation axis);
The plurality of magnets are configured to rotate about a magnet axis passing centrally through the plurality of magnets (figure 19; figure 14: showing rotation axes including central axis and individual ROAX1-3 centered on each magnet plate).
Harada, while explicitly disclosing a target cooling system to be used within its assembly (paragraph 82), does not illustrate such a cooling system or give further details of its operation or structure.
Tepman discloses a magnetron assembly including a central rotatable support along a central axis for supporting a magnetron assembly coupled to the bottom of the central support 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a centrally fed coolant system, as disclosed by Tepman, in the apparatus of Harada, because this allows for effective cooling even in the central areas of the target and backing structure (Tepman at col 1 line 50 to col 2 line 16).

Harada discloses a rotatable magnetron assembly, but is silent as to vertical movement of the assembly.
Ding discloses a magnetron assembly with central coolant feed (paragraph 46) and rotatable magnetron assembly (figure 4) in which the assembly is configured to move vertically (abstract; paragraph 40) to compensate and adjust the magnet for erosion and power profiles (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include vertical movement in the assembly, as disclosed by Ding, in the system of Harada, to control the magnetic field and compensate for erosion and power profiles (Ding at abstract).
As to claim 15, Harada discloses a magnetron with magnets centered at three radial distances (figure 14).
ing discloses rotational and vertical positions sensors (paragraph 52).
As to claim 19, Harada discloses a magnetron assembly comprising:
A body extending along a central axis of the magnetron assembly (figure 19: showing magnet revolution means 9 extending along unlabeled central axis line);
A rotatable magnet assembly coupled to a bottom of the body and having a plurality of magnets (figure 19: magnets 1-3);
The plurality of magnets are configured to rotate about a magnet axis passing centrally through the plurality of magnets (figure 19; figure 14: showing rotation axes including central axis and individual ROAX1-3 centered on each magnet plate).
Harada, while explicitly disclosing a target cooling system to be used within its assembly (paragraph 82), does not illustrate such a cooling system or give further details of its operation or structure.
Tepman discloses a magnetron assembly including a central rotatable support along a central axis for supporting a magnetron assembly coupled to the bottom of the central support (figure 1: central support shaft 146 with magnetron 132 at the end of the shaft).  Tepman also discloses knowledge in the art of running a coolant feed through the central support to the target and backing structure (figure 2: coolant inlet 154 through shaft 146 to cavity 110) to effectively cool the central portion of the target and backing structure while rotation is occurring (col 1 line 50 to col 2 line 16).


Harada discloses a rotatable magnetron assembly, but is silent as to vertical movement of the assembly and sensors.
Ding discloses a magnetron assembly with central coolant feed (paragraph 46) and rotatable magnetron assembly (figure 4) in which the assembly is configured to move vertically (abstract; paragraph 40) to compensate and adjust the magnet for erosion and power profiles (abstract) and contains rotational and vertical positions sensors (paragraph 52).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to include vertical movement in the assembly and position sensors, as disclosed by Ding, in the system of Harada, to control the magnetic field and compensate for erosion and power profiles (Ding at abstract).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Tepman and Ding, as applied to claims 17 and 19 above, and further in view of Chang (US 8721847).

Chang discloses a magnetron assembly in which a magnet is rotated at multiple radii by multiple rotation axes (figure 2: magnets 48/50 with central axis rotation gear 124 and outer rotation gear 126) and provided a cooling system (col 3 lines 45-47).  Chang also discloses knowledge in the art of multiple position sensors to track and control the rotation by sensing indicating elements on the rotation arms (abstract; figure 5: reflectors 140/142 on rotation mechanisms to be sensed by sensors 166 and 174).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use multiple position sensors and indicators, as disclosed by Chang, in the system of Harada in view of Tepman and Ding, because this allows for tracking and control of the rotation (Chang at abstract).


Response to Arguments
Applicant argues in the remarks that the magnets 1, 2 and 3 of Harada and their respect rotation axes, ROAX 1-3, do not read on the plurality of magnets and a rotation axis that passes through centrally through a plurality of magnets.  This argument is not found persuasive as it contains a misinterpretation of the way the rejection is being handled.  Each magnet, 1-3, in itself reads upon the discussed claimed limitations.  So for the purposes of arguments, magnet 1 will be discussed.  Magnet 1 contains a plurality of magnets – magnets 101 and 102 (figure 16 
Applicant argues in the remarks that Tepman fails to teach the rotation mechanisms of the instant claim as amended.  This argument is not found persuasive as Harada teaches the rotation body/shaft and magnet connections to this shaft as claimed.  Applicant can compare figure 2 of the instant application, showing the central body with central rotation axis 186 and magnet structure 214 with magnet rotation axis 214 to figure 10 of Harada showing the central body 9 with central axis (unlabeled, dotted line passing through its center, REAX of fig 14) with magnet structure plate 1 and its associated magnet rotation axis (unlabeled dotted line passing through its center, REAX1 of fig 14).  Because Harada appears to show an identical rotation setup as the instant claims, and as discussed above is only deficient in its teaching of a cooling system – a deficiency cured by combination with Tepman, the instant arguments are not found persuasive.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794